Title: To George Washington from Edmund Randolph, 1 April 1794
From: Randolph, Edmund
To: Washington, George


          
            [Philadelphia] April 1. 1794.
          
          E. Randolph would ⟨have⟩ done himself the honor of waiting on the President with the
            inclosed, to know his pleasure as to sending the two letters to the Senate and house of
            representatives, if he was not under a very severe pain of the head. Besides the letters, now sent, he has received by the mail of to-day
            from Colo. Humphreys, seven others, but containing no recent or important intelligence;
            and therefore they will not be sent, unless the President should think proper to call
            for them.
        